DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/03/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/968,113 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The rejection of claims 1-4, 7-9, 11 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Casebolt of record in the previous Office Action mailed on 9/3/2020 has been withdrawn due to Applicant's amendment filed on 12/03/2020.
The rejection of claims 5, 6 and 10 under 35 U.S.C. 103 as being unpatentable over Casebolt of record in the previous Office Action mailed on 9/3/2020 has been withdrawn due to Applicant's amendment filed on 12/03/2020.
The nonstatutory double patenting rejection of claims 1-12 as being unpatentable over claims 1 and 3-12 of copending Application No. 15/968,113 of record in the previous Office Action mailed on 9/3/2020 has been withdrawn due to the Terminal Disclaimer filed on 12/03/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonis et al. (US 2017/0306628) [hereinafter Simonis].
Simonis discloses a multilayer release liner for a roofing material (Fig. 5; paragraphs [0133-0134]), comprising a core layer of the multilayer release line comprising polyethylene terephthalate (PET) having a first side and a second side (Fig. 5, core layer 114; paragraph [0137]; claim 8), a first tie layer (Fig. 5, layer 116; paragraph [0137]) of the multilayer release liner disposed upon the first side of the core layer and a second tie layer (Fig. 5, layer 118; paragraph [0137]) of the multilayer release liner disposed upon the second side of the core layer, and a first polyolefin layer (Fig. 5, polyolefin layer 120; paragraph [0137]) disposed on the first tie layer and a second polyolefin layer (Fig. 5, polyolefin layer 122; paragraph [0137]) disposed on the second tie layer, wherein the PET is present in the core layer in an amount of at least 50 wt% based on the total weight of the core layer, since the core layer consists of only PET (paragraphs [0058] and [0137]; and claim 8).
It is to be noted that the preamble “a multilayer release liner for a roofing material” in claim 1 is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for 
Regarding claim 2, the PET of the core layer disclosed in Simonis is deemed to be present in the core layer in an amount of at least 95 wt% based on the total weight of the core layer, since the core layer consists only of PET (paragraphs [0058] and [0137]; and claim 8).
Regarding claim 3, Simonis discloses the core layer (layer 114) consisting of PET (paragraphs [0058] and [0137]; and claim 8).
Regarding claim 4, Simonis discloses that the core layer minimizes oil migration (paragraphs [0037], [0058] and [0137]).
Regarding claim 9, Simonis does not disclose the first and second polyolefin layers including a reinforcing fiber, a coupling agent, a plasticizer, a flame retardant, a peroxide, or an antistat (paragraph [0137]), hence the first and second polyolefin layers in Simonis do not include a reinforcing fiber, a coupling agent, a plasticizer, a flame retardant, a peroxide, or an antistat.
Regarding claim 11, the multilayer release liner disclosed in Simonis inherently is silicone compatible, since the structure of the multilayer release liner in Simonis is substantially identical to that of the claimed multilayer release liner.
Regarding claim 12, Simonis discloses the first and second tie layers being configured to prevent delamination of the multilayer release liner, since the first and second tie layers are adhesion promoter layers or adhesive layers (paragraph [0137]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Simonis.
Simonis discloses the claimed multilayer release liner as shown above.
However, Simonis fails to disclose the thickness of the core layer being within a range of about 4% to about 40% of a thickness of the multilayer release liner, a thickness of all of the tie layers combined being within a range of about 4% to about 40% of the thickness of the multilayer release liner, and a combined thickness of the first and second polyolefin layers being within a range of about 25% to about 50% of the thickness of the multilayer release liner.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the layers in Simonis to have the thickness of the core layer being within a range of about 4% to about 40% of a thickness of the multilayer release liner, the thickness of all of the tie layers combined being within a range of about 4% to about 40% of the thickness of the multilayer release liner, and the thickness of the first and second polyolefin layers combined being within a range of about 25% to about 50% of the thickness of the multilayer release liner in order to form the desired structure for the multilayer release liner.

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Simonis in view of Jenkins et al. (US 5,824,401) [hereinafter Jenkins].
Simonis fails to disclose at least one of the first and second polyolefin layers comprising an additive, wherein the additive is selected from the group consisting of a filler, a colorant, a stabilizer, a processing agent, and an antiblocking agent.
Jenkins teaches an oil barrier laminate wherein the polyolefin layer includes an additive such as a colorant in order to provide the layer with a white or whitish color and reflect visible light (col. 4, lines 12-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the first and second polyolefin layers in Simonis to include a colorant as suggested by Jenkins in order to provide the layer with a white or whitish color and the ability to reflect visible light, if so desired.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781